In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00410-CV

RAWNDA DRAPER, MARK SCOTT,                §   On Appeal from the 67th District Court
MEGAN SCOTT, JEREMY FENCEROY,
AND BRADLEY HERBERT, Appellants
                                          §   of Tarrant County (067-310481-19)
V.
                                          §   July 15, 2021
CITY OF ARLINGTON, TEXAS, AND W.
JEFF WILLIAMS, MAYOR OF THE CITY
OF ARLINGTON, Appellees
                                          §   Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that Appellants Rawnda Draper, Mark Scott, Megan Scott,

Jeremy Fenceroy, and Bradley Herbert must pay all costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Elizabeth Kerr_________________
   Justice Elizabeth Kerr